 

[ex10-1_001.jpg]

 

AMENDMENT TO CONSULTANT AGREEMENT





 

This Amendment (this “Amendment”) to the Consultant Agreement (the “Agreement”)
is entered into effective as of August 1, 2019, between PURE Bioscience, Inc., a
Delaware corporation (the “Company”), and Dave Pfanzelter (“Consultant”).
Capitalized terms used but not defined herein shall have the meanings ascribed
to such terms in the Agreement.

 

WHEREAS, the Company and Consultant entered into the Agreement effective as of
August 13, 2018;

 

WHEREAS, under the Agreement, Consultant performed consulting services to the
Board of Directors (the “Board”) of the Company;

 

WHEREAS, Consultant desires to continue performing consulting services to the
Board, and is willing to continue performing such services on the terms and
conditions set forth in the Agreement, as amended by this Amendment;

 

WHEREAS, the Company and the Board have determined that it is in the best
interest of the Company and its stockholders to amend the Agreement as set forth
herein; and

 

WHEREAS, Section 10 (Amendment) of the Agreement provides that the Agreement may
be amended in writing in an amendment entered into between the parties.

 

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Amendment and other good and valuable consideration, the Company and Consultant
agree as follows:

 

1. The Agreement is hereby amended by deleting Section 3.2 (Compensation) of the
Agreement and replacing it with the following paragraph:

 

“3.2 Compensation. Commencing as of the Effective Date, the Company shall pay
the Consultant $100 per hour for services pursuant to this Agreement, payable on
a monthly basis (the “Consultant Compensation”).”

 

2. This Amendment shall prevail and control with respect to any inconsistency
between the provisions of this Amendment and the provisions of the Agreement.

 

3. This Amendment constitutes an amendment to the Agreement and, except as
expressly amended, supplemented or modified in this Amendment, all provisions of
the Agreement remain in full force and effect.

 

4. This Amendment and the Agreement, including any attachments or exhibits
incorporated by reference, is the entire agreement between the parties with
respect to the subject matter hereof and supersedes all prior or contemporaneous
oral or written communications, proposals, agreements, conditions, warranties or
representations with respect to the subject matter hereof and prevails over any
conflicting or additional terms of any communication between the parties
relating to the subject matter hereof during the Term.

 

5. This Amendment may be executed in counterparts, each of which so executed
shall be deemed to be an original and such counterparts together will constitute
one and the same instrument. In addition, the parties agree that documents
executed and transmitted by facsimile, transmitted electronically with
electronic or digital signature, or transmitted by email with a scanned copy
shall be deemed to be an original signature for purposes of this Amendment.

 





[Remainder of page intentionally left blank.]

 

 1 

 

 

IN WITNESS WHEREOF, the undersigned are duly authorized to execute this
Amendment.

 



PURE BIOSCIENCE, INC.     CONSULTANT           By: /s/ Henry R. Lambert   By:
/s/ Dave Pfanzelter Name: Henry R. Lambert     Dave Pfanzelter Title: Chief
Executive Officer      

 

 2 

 

 



